Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 30, 2015

                                     No. 04-14-00078-CV

             RIVER CITY CARE CENTER, INC. d/b/a River City Care Center,
                                 Appellants

                                              v.

                                       Betty TAYLOR,
                                           Appellee

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-15814
                    Honorable Barbara Hanson Nellermoe, Judge Presiding


                                        ORDER
Sitting: Sandee Bryan Marion, Chief Justice
         Karen Angelini, Justice
         Marialyn Barnard, Justice
         Rebeca C. Martinez, Justice
         Patricia O. Alvarez, Justice
         Luz Elena D. Chapa, Justice
         Jason Pulliam, Justice

      The Court has considered and denies Betty Taylor’s motion for en banc reconsideration.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of July, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court